Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, and 12 recite, “controlling the vehicle depending on” instead of “controlling the vehicle or robot depending on”.
Claim 3 is objected to because it recites: following steps “ instead of: following steps :.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a memory unit for at least temporarily storing” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 13: “The memory unit 204 comprises at least one of the  following elements: a volatile memory 204a, particularly a random-access memory (RAN), a non-volatile memory 204b, particularly a Flash-EEPROM.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 12 recite, “dynamic behavior of the vehicle or robot”. However, neither the claims nor the specification define what the dynamic behavior of the vehicle or robot comprises, what specific behavior of a vehicle or a robot is considered dynamic behavior that this model is characterizing, especially that a behavior of a robot may be different from the behavior of a vehicle (given a robot may have arms, bases, etc.. while the car does not). This renders the metes and bounds of the claims indefinite. Claims 1, 10, and 12 also recite “depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence”. Although the claim recites two alternative options for the selection to take place, the conditions, settings, or limits that render this selection is unclear. That is, it is unclear how this comparison leads to the selection of each option, does the comparison require a comparison with a threshold, and if the threshold is undershot, selection of the first or second option takes place? i.e. what is the scenario that sets the basis of the selection, and what guarantees that the selection is not a “random selection” based on the comparison. 
Claims 1, 3, 7, 10-12 recite the term “the following” steps/elements. There is insufficient antecedent basis for the “following step” or “following element”, rendering the metes and bounds of the claims indefinite. 
Claims 6, 7, 9, 10, 13, and 14 combine elements using the term “and/or”. This term is considered indefinite because it makes it unclear if the applicant is trying to reveal both elements (joint by this term) or one of each. Thus, the metes and bounds of the claims become vague and indefinite.  
Claims 3, 4, 8, and 9 recite “the step of”. There is insufficient antecedent basis for the step as recited in those claims. Thus, the scopes of these claims are unclear and indefinite.
Claim 5 recites, “potential trajectories”. However, the independent claim from which this claim depends recites “candidate trajectories”. Therefore, it is unclear if the potential trajectories are the same as, part of, or exclusive of the candidate trajectories recited in earlier claims. 
Claim 10 recites “an apparatus…. comprising: at least one of the following elements: a) a calculating unit, b) a memory unit associated with the at least one calculating unit for at least temporarily storing a computer program and/or data, c) a control output interface… d) an input interface…”. This limitation is indefinite because: (i) “the at least one calculating unit”: there is insufficient antecedent basis for this term in the claim, thus the metes and bounds of the claims are indefinite; (ii) “at least one of the following elements”: this limitation is considered vague and unclear because the way the limitation is presented provides the intuition that a minimum of one of the elements recited in points a), b), c), or d) should be enough for the apparatus to function as recited. However, from the limitation that follows it, there is a recitation of “at least one calculating unit”, this makes it unclear whether the apparatus is required to have at least one of a), b), c), or d) as explained above, or the apparatus is required to have one element from each of those units, i.e. one of a), one of b), one of c), and one of d). Claim 10 also recites: 1) “sensor data characterizing a position of the vehicle or robot and/or an orientation of the vehicle or robot”: this limitation is indefinite because it is unclear if the orientation of the vehicle or robot are part of the sensor data or separate entities.
Claim 11 recites that the vehicle could be a robot (different kinds of robots). However, the independent claim from which this claim depends, differentiates that the method/apparatus is applicable for a vehicle or a robot, i.e. separates the vehicle from the robot. If the vehicle could be a robot, then the differentiation in this case is unclear. Furthermore, it is unclear if the robot(s) recited in this claim are the same as or different from the robot recited in the independent claim. 
Claim 13 recites “a trajectory for a vehicle or robot or a component of a robot”. It is unclear if the vehicle and robot recited in this claim refer to the same vehicle and robot recited in the independent claim from which this claim depend, rendering the metes and bounds of the claim indefinite. 
Claim 14 recites, “A method of training a conditional variational autoencoder (CVAE)” and then recites, “output a candidate control sequence for a method of controlling a vehicle or robot”. However, it is unclear from those two limitations if the method of training is performed for the method of controlling the vehicle or robot, or if the candidate control sequence is output for the method of controlling. 
Claims 2-9 and 13 depend from claim 1, include all of its limitations and do not cure its deficiencies. 
Claims 6-9 depend from claim 5, include all of its limitations and do not cure its deficiencies, and thus are rejected under the same rationale.
Claim 8 depends from claim 7, include all of its limitations and do not cure its deficiencies, and thus is rejected under the same rationale.
Claim 9 depends from claim 8, include all of its limitations and do not cure its deficiencies, and thus is rejected under the same rationale.
Claim 11 depends from claim 10, include all of its limitations and do not cure its deficiencies, and thus is rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA (US2018/0218262A1) in view of Luo (WO 2019/010659 A1).
Regarding claims 1 and 12, OKADA discloses a method of controlling a vehicle or a robot, comprising the following steps: 
determining a first control sequence (Fig. 2: Initial control sequence; Fig. 6, S11: input initial control sequence into the neural network, i.e. neural network is determining the first control sequence; [0069]: {u(ti)}); 
determining a second control sequence for controlling the vehicle depending on the first control sequence, a current state of the vehicle or robot, and a model characterizing a dynamic behavior of the vehicle or robot (Fig. 6, S12: “CAUSE NEURAL NETWORK TO CALCULATE CONTROL SEQUENCE BY PATH INTEGRAL FROM CURRENT STATE AND INITIAL CONTROL SEQUENCE BY USING MACHINE-LEARNED DYNAMICS MODEL AND COST FUNCTION”; [0069]: { u*(ti)}) and 
controlling the vehicle or robot depending on the second control sequence (Fig. 6, S13; [0078]: “the control device 1 outputs the control sequence for controlling the control target 50 calculated at S12 by the path integral control neural network”;
 providing candidate sequences and trajectory costs associated with the said candidate sequences ([0068]; [0069], See Expression (2), and the cost S(ti);[0113]; considering that the updated control sequences at each point in time are the candidate control sequences, and the weights/cost S are the trajectory accumulated costs (see Fig. 9, Trajectory accumulated cost denoted as S, the same variable denoted for the integral cost in paragraph [0069]); 
using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (For claim 12, the system in OKADA is capable of performing this function as denoted by paragraphs [0110]; [0115])
However, OKADA does not explicitly state:
wherein the determining of the first control sequence includes: 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; 
determining a second accumulated trajectory cost associated with the second candidate control sequence comparing the first accumulated trajectory cost with the second accumulated trajectory cost; and 
depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence.
On the other hand, Luo teaches determining of the first control sequence includes (Fig. 4, Steps 420-440; [0067]: Determining the “target trajectory” from the one or more “original trajectory”): 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; determining a second accumulated trajectory cost associated with the second candidate control sequence (Fig. 4, Step 430: “Determining one or more candidate trajectories from the one or more original trajectories”, Step 440; [0101]: “the trajectory evaluation unit 720 may determine an evaluation result for each of the one or more candidate trajectories. The evaluation result may reflect a likelihood that a trajectory is determined as a target trajectory. The evaluation result may be presented as a numerical format (e.g., from Oto 100, from Oto 10, etc.), a character format (e.g., A, B, C, D ... ), etc. “; Note: the control sequence is interpreted to represent set of controls, commands, or settings for causing the vehicle or robot to execute a specific task-in this reference, the control sequence is referred to by the original and the candidate trajectories because they represent settings that will later cause the vehicle or robot to perform a specific task (speed control for example: See Fig. 4 Step 450);
comparing the first accumulated trajectory cost with the second accumulated trajectory cost; depending on the comparison, selecting between using the first candidate control sequence as the first control sequence ([0101]: “If the evaluation result is presented in a numerical format from 0 to 100, a trajectory corresponding to a larger evaluation result may be more likely to be determined as the target trajectory in comparison with a trajectory corresponding to a smaller evaluation result”; [0102]-[0104]: determining the target trajectory to be the candidate trajectory with the largest evaluation result or smallest value of weighted function, i.e. the first candidate control sequence S1 (i.e. trajectory) to be the target trajectory) or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (Note: since the claim uses the phrase "selecting between," at least one of the recited alternatives is necessary in the prior art to read on this claim).
    It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, to identify candidate control sequences along with their trajectory accumulated costs, to result in the first control sequence. Doing so would enable taking advantage of sampling the control sequences (in the form of candidate control sequences) by using their evaluation costs in order to better update or predict the target (first) control sequence. 
Regarding claim 2, the claim is automatically rejected as being directed towards non-elected limitations based on claim construction due to the alternative language of claim 1.
Regarding claim 3, OKADA discloses one or more control cycles are used for controlling the vehicle or robot ([0052]: “the calculating section 13 recurrently updates the control sequence, for example, U times and thus calculates the control sequence for controlling the control target”), wherein at least one of the control cycles includes the following steps:
determining the first control sequence; determining the second control sequence; and controlling the vehicle or robot depending on the second control sequence (Fig. 6, Steps S11-S13), 
wherein the step of providing the first candidate control sequence includes using an initial control sequence as the first candidate control sequence (Fig. 6, S11; Fi. 4, Element 17) or determining the first candidate control sequence based on the second control sequence of a preceding control cycle (Note: since the claim uses the phrase "using or determining," at least one of the recited alternatives is necessary in the prior art to read on this claim).
Regarding claim 4, OKADA discloses the step of providing the second candidate control sequence includes using a trained first neural network that is configured to receive first input parameters and to output the second candidate control sequence depending on the first input parameters (Fig. 2, Fig. 11; 13 a recurrent neural network receives input parameters xt0 and outputs {u*}; Fig. 6, [0039]; [0053]).
Regarding claim 10, OKADA discloses an apparatus controlling a vehicle or robot, comprising: 
at least one of the following elements: a) a calculating unit (Fig. 2, Calculating section 13) b) a memory unit associated with the at least one calculating unit for at least temporarily storing a computer program and/or data, the computer program being configured to at least temporarily control an operation of the apparatus, c) a control output interface for providing control output to the vehicle or robot, d) an input interface configured to receive at least one of the following elements: 1) sensor data characterizing a position of the vehicle or robot and/or an orientation of the vehicle or robot, d2) position information, d3) map information (Note: since this limitation uses the phrase "at least one of the following elements", only one of the recited alternatives is sufficient in the prior art to read on this limitations);
wherein the apparatus is configured to control the vehicle or robot, the apparatus configured to: 
determining a first control sequence (Fig. 2: Initial control sequence; Fig. 6, S11: input initial control sequence into the neural network, i.e. neural network is determining the first control sequence; [0069]: {u(ti)}); 
determining a second control sequence for controlling the vehicle depending on the first control sequence, a current state of the vehicle or robot, and a model characterizing a dynamic behavior of the vehicle or robot (Fig. 6, S12: “CAUSE NEURAL NETWORK TO CALCULATE CONTROL SEQUENCE BY PATH INTEGRAL FROM CURRENT STATE AND INITIAL CONTROL SEQUENCE BY USING MACHINE-LEARNED DYNAMICS MODEL AND COST FUNCTION”; [0069]: {u*(ti)}) and 
controlling the vehicle or robot depending on the second control sequence (Fig. 6, S13; [0078]: “the control device 1 outputs the control sequence for controlling the control target 50 calculated at S12 by the path integral control neural network”;
 providing candidate sequences and trajectory costs associated with the said candidate sequences ([0068]; [0069], See Expression (2), and the cost S(ti);[0113]; considering that the updated control sequences at each point in time are the candidate control sequences, and the weights/cost S are the trajectory accumulated costs (see Fig. 9, Trajectory accumulated cost denoted as S, the same variable denoted for the integral cost in paragraph [0069]); 
using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (the system in OKADA is capable of performing this function as denoted by paragraphs [0110]; [0115]).
However, OKADA does not explicitly state, determining of the first control sequence includes: 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; 
determining a second accumulated trajectory cost associated with the second candidate control sequence comparing the first accumulated trajectory cost with the second accumulated trajectory cost; and 
depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence.
On the other hand, Luo teaches determining of the first control sequence includes (Fig. 4, Steps 420-440; [0067]: Determining the “target trajectory” from the one or more “original trajectory”): 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; determining a second accumulated trajectory cost associated with the second candidate control sequence (Fig. 4, Step 430: “Determining one or more candidate trajectories from the one or more original trajectories”, Step 440; [0101]: “the trajectory evaluation unit 720 may determine an evaluation result for each of the one or more candidate trajectories. The evaluation result may reflect a likelihood that a trajectory is determined as a target trajectory. The evaluation result may be presented as a numerical format (e.g., from Oto 100, from Oto 10, etc.), a character format (e.g., A, B, C, D ... ), etc. “; Note: the control sequence is interpreted to represent set of controls, commands, or settings for causing the vehicle or robot to execute a specific task-in this reference, the control sequence is referred to by the original and the candidate trajectories because they represent settings that will later cause the vehicle or robot to perform a specific task (speed control for example: See Fig. 4 Step 450);
comparing the first accumulated trajectory cost with the second accumulated trajectory cost; depending on the comparison, selecting between using the first candidate control sequence as the first control sequence ([0101]: “If the evaluation result is presented in a numerical format from 0 to 100, a trajectory corresponding to a larger evaluation result may be more likely to be determined as the target trajectory in comparison with a trajectory corresponding to a smaller evaluation result”; [0102]-[0104]: determining the target trajectory to be the candidate trajectory with the largest evaluation result or smallest value of weighted function, i.e. the first candidate control sequence S1 (i.e. trajectory) to be the target trajectory) or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (Note: since the claim uses the phrase "selecting between," at least one of the recited alternatives is necessary in the prior art to read on this claim).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, to identify candidate control sequences along with their trajectory accumulated costs, to result in the first control sequence. Doing so would enable taking advantage of sampling the control sequences (in the form of candidate control sequences) by using their evaluation costs in order to better update or predict the target (i.e. first) control sequence. 
Regarding claim 11, OKADA discloses the vehicle is one of the following: a land vehicle, a car, an autonomously driving car, a robot, an intralogistics robot, a cleaning robot, a home cleaning robot, a robotic lawn mower, or a stationary robot with at least one movable component ([0037]).
Regarding claim 13, OKADA does not explicitly state the method of claim 1 is used for a) optimizing a trajectory for a vehicle or robot or a component of a robot and/or b) obstacle avoidance.
On the other hand, Luo teaches the method of claim 1 is used for a) optimizing a trajectory for a vehicle or robot or a component of a robot and/or b) obstacle avoidance ([0037]: “The system may further select one optimal trajectory from the trajectories that does not collide with an obstacle. In some embodiments, the trajectory evaluation model may be determined based on a machine learning technique (e.g., an artificial neural network, support vector machine (SVM), decision tree, random forest).”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, and use the method for optimizing a trajectory and/or obstacle avoidance. An unmanned vehicle or robot has great prospects for multiple applications with the use of artificial intelligence, for example, the transportation service. Thus, without human maneuvering, it is challenging for the unmanned vehicle or robot to arrive at a destination safely unless an optimal trajectory is determined for the unmanned vehicle or robot to follow such that the vehicle or robot reach the target destination safely, as denoted by the Luo reference ([0002]).
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunyh (US-20180032039-A1) discloses an automatic driving control method that determines a planned path and a planned speed of automatic driving according to a first objective function under a natural coordinate system; determining a target trajectory of automatic driving according to the planned path, the planned speed and a second target function; solving a control sequence according to the target trajectory, and controlling automatic driving of the vehicle according to the control sequence.
Halder (US 20190310650 A1) discloses an AVMS that uses various artificial intelligence (AI) based techniques (e.g., neural networks, reinforcement learning (RL) techniques, etc.) and models as part of its processing and checks how statistically similar (or dissimilar) the inferring data point is to the distribution of the training dataset. 
Wachi (US20200293901) discloses a method that includes reducing, by a Conditional Variational Encoder, a dimensionality of each of inputs to a target algorithm to obtain a set of latent variables.
Park et al. (“Sequence-to-Sequence Prediction of Vehicle Trajectory via LSTM Encoder-Decoder Architecture”, 2018; NPL reference cited by examiner and attached with this OA) discloses a deep learning based vehicle trajectory prediction technique which can generate the future trajectory sequence of surrounding vehicles in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/               Primary Examiner, Art Unit 3669